Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

Laguna Honda Hospital and Rehabilitation Center
(PTAN 5676360001),
Petitioner

Vv.
Centers for Medicare & Medicaid Services.
Docket No. C-10-677
Decision No. CR2272

Date: October 18, 2010

DECISION

I grant the motion of the Centers for Medicare and Medicaid Services (CMS) for
summary disposition and sustain the revocation of Petitioner’ billing privileges as a
Medicare supplier of durable medical equipment, prosthetics, orthotics and supplies
(DMEPOS). I conclude based on undisputed evidence that Petitioner failed to timely
comply with requirements in the Medicare supplier regulations. Specifically, Petitioner
did not meet the requirements that it be accredited by a CMS-approved accrediting
organization by October 1, 2009, and that it provide CMS by October 2, 2009 with either
a surety bond meeting federal requirements or documentation that it qualified for an
exception as a government-operated DMEPOS supplier holding a comparable surety
bond under state law.

I. Applicable Law and Regulations

Section 1834(a)(20)(F)(i) of the Social Security Act (Act), 42 U.S.C. § 1395m(a)
(20)(F)(i), states that the Secretary of Health and Human Services (Secretary) “shall
require suppliers furnishing [Medicare supplies] . . . on or after October 1, 2009 . . . to
have submitted to the Secretary evidence of accreditation by an accreditation
organization designated . . . as meeting applicable quality standards ... .”

Section 1834(a)(16) of the Act states that the Secretary “shall not provide for the issuance
(or renewal) of a provider number for a supplier of durable medical equipment for
2

purposes of payment . . . for durable medical equipment furnished by the supplier, unless
the supplier provides the Secretary on a continuing basis . . . with a surety bond in a form
specified by the Secretary and in an amount that is not less than $50,000.”

CMS’s regulations implement these requirements among the “supplier standards” at 42
C.F.R. § 424.57(c), which states that “[t]he supplier must meet and must certify in its
application for billing privileges that it meets and will continue to meet the following
standards.” Section 424.57(c)(22) [supplier standard 22] states:.

All suppliers of DMEPOS and other items and services must be accredited
by a CMS-approved accreditation organization in order to receive and
retain a supplier billing number. The accreditation must indicate the
specific products and services, for which the supplier is accredited in order
for the supplier to receive payment for those specific products and services.

Section 424.57(c)(26) [supplier standard 26] requires that the supplier “[m]ust meet the
surety bond requirements specified in paragraph (d) of this section.” Those surety bond
requirements at section 424.57(d) in turn state, as relevant here, that “beginning October
2, 2009, each Medicare-enrolled DMEPOS supplier must meet the requirements of
paragraph (d),” which include submission of “a surety bond from an authorized surety of
$50,000” which bond “is continuous” and provides that “[t]he surety is liable for unpaid
claims, CMPs [civil money penalties], or assessments that occur during the term of the
bond.” 42 C.F.R. § 424.57(d)(1)(ii), (2), (4), (5). “The term of the initial surety bond
must be effective on the date that the application is submitted to the NSC [National
Supplier Clearinghouse, a Medicare contractor].” 42 C.F.R. § 424.57(d)(2). “Authorized
surety means a surety that has been issued a Certificate of Authority by the U.S.
Department of the Treasury as an acceptable surety on Federal bonds and the certificate
‘as neither expired nor been revoked.” 42 C.F.R. § 424.57(a).

The surety bond provision also states that “Government-operated DMEPOS suppliers are
provided an exception to the surety bond requirement if the DME supplier has provided
CMS with a comparable surety bond under State law.” 42 C.F.R. § 424.57(d)(15)
(emphasis added).

Failure to submit a surety bond as required is a ground for revocation of a supplier’s
billing privileges. 42 C.F.R. § 424.57(d)(11) (“CMS revokes the DMEPOS supplier’s
billing privileges if an enrolled supplier fails to obtain, file timely, or maintain a surety
bond as specified in this subpart and CMS instructions.”); see also 42 C.F.R.

§ 424.57(d)(4)(ii)(B) (“CMS revokes or denies a DMEPOS supplier’s billing privileges
based upon the submission of a bond that does not reflect the requirements of paragraph
(d) of this section.”). More generally, section 424.57 provides that CMS “will revoke a
supplier’s billing privileges if it is found not to meet” the supplier standards (including

3

the accreditation and surety bond requirements) or other requirements in section
424.57(c). 42 C.F.R. § 424.57(e) (formerly § 424.57(d)).'

A supplier that has had its billing privileges revoked is “barred from participating in the
Medicare program from the effective date of the revocation until the end of the re-
enrollment bar. The re-enrollment bar is a minimum of 1 year, but not greater than 3
years depending on the severity of the basis for revocation.” 42 C.F.R. § 424.535(c).

II. Background

By letter dated October 9, 2009, NSC revoked Petitioner’s DMEPOS supplier billing
privileges effective in 30 days for failure to comply with supplier standards 22 and 26,
the accreditation and surety bond requirements. CMS Ex. 1; P. Ex. 1, at 1-2. Petitioner
timely requested reconsideration from NSC by letter dated December 4, 2009, and an
NSC hearing officer sustained the termination in a reconsideration decision dated March
3, 2010, which Petitioner now appeals. P. Ex. 1, at 3-4; P. Ex. 2. The appeal was
assigned to me for hearing and decision pursuant to 42 C.F.R. § 498.44, which permits
designation of a Member of the Departmental Appeals Board (Board) to hear appeals
taken under Part 498. Pursuant to my order setting procedures for this case, CMS, on
June 4, 2010, submitted a motion for summary disposition and supporting brief (CMS
Br.), Petitioner submitted its response (P. Resp.) on July 7, 2010, and CMS requested and
was granted permission to file a reply (CMS Reply), which it did on July 20, 2010.

With its response, Petitioner submitted its Exhibits 1 through 5, among which are the
materials that Petitioner submitted earlier as exhibits to its hearing request (HR), and two
offers of witness testimony in the form of declarations (P. Ex. 3). CMS with its motion
and brief submitted its Exhibits 1 through 7, including a proffer of testimony of one
witness in the form of a declaration. CMS Ex. 2, at 1-2. In the absence of any
objections, I admit each of the parties’ exhibits to the record.” Petitioner requested a
hearing to cross-examine CMS’s witness. P. Resp. at 2.

' Paragraph (e) of section 424.57 was previously designated paragraph (d) and was
redesignated by the rulemaking that imposed the surety bond requirements at paragraph
(d); however, the redesignations were not incorporated in the volume of the Code of
Federal Regulations issued October 1, 2009 “due to inaccurate amendatory instruction,”
and the text added by revised paragraph (d) appears in that volume as an “Editorial Note”
to section 424.57. References are to the regulation as redesignated.

> The regulations governing ALJ hearings in supplier enrollment appeals require that a
Petitioner have “good cause” for submitting “new documentary evidence” for the first
time before me. 42 C.F.R. § 498.56(e). The two declarations in Petitioner’s Exhibit 3,
dated July 7, 2010, are proffers of testimony not considered documentary evidence
covered by that rule. Arkady B. Stern, M.D., DAB No. 2329, at 4 n.4 (2010)

(“[t]estimonial evidence that is submitted in written form in lieu of live in-person
(Continued. . .)
IIL. Issue, Applicable Standard, Findings of Fact and Conclusions of Law
A. Issue

The issue in this case is whether CMS is entitled to summary judgment on the ground that
the undisputed facts demonstrate that Petitioner failed to comply with at least one of the
two supplier standards at issue, authorizing the revocation of its DMEPOS billing
privileges.

B. Applicable Standard

CMS’s motion made clear that the summary disposition it seeks is in the nature of
summary judgment. CMS Br. at 8-9. The Board stated the standard for summary
judgment as follows.

Summary judgment is appropriate when the record shows that there is no
genuine issue as to any material fact, and the moving party is entitled to
judgment as a matter of law. . .. The party moving for summary judgment
bears the initial burden of showing that there are no genuine issues of
material fact for trial and that it is entitled to judgment as a matter of
law... . To defeat an adequately supported summary judgment motion, the
non-moving party may not rely on the denials in its pleadings or briefs, but
must furnish evidence of a dispute concerning a material fact — a fact that, if
proven, would affect the outcome of the case under governing law. . . . In
determining whether there are genuine issues of material fact for trial, the
reviewer must view the evidence in the light most favorable to the non-
moving party, drawing all reasonable inferences in that party’s favor.

Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300, at 3 (2010) (citations omitted).
The role of an ALJ in deciding a summary judgment motion differs from the ALJ’s role
in resolving a case after a hearing. The ALJ should not assess credibility or evaluate the
weight of conflicting evidence. Holy Cross Vill. at Notre Dame, Inc, DAB No. 2291, at 5
(2009).

(Continued. . .)

testimony is not ‘documentary evidence’ within the meaning of 42 C.F.R. § 498.56(e)”).
The hearing officer’s analysis in the reconsideration decision indicates that Petitioner’s
other exhibits, not necessarily including materials issued by CMS or NSC, to which the
tule also does not apply, were submitted on reconsideration. In any event, CMS did not
object to any of Petitioner’s exhibits.
5

C. Findings of Fact and Conclusions of Law

My findings and conclusions are in the italicized headings supported by the subsequent
discussions below.

1. Undisputed facts establish that Petitioner did not comply with the two
supplier standards by the applicable deadlines, authorizing the revocation.

Petitioner does not dispute that it failed to obtain, or submit evidence to the Secretary (via
CMS and NSC) of, appropriate accreditation by October 1, 2010, and that it failed to
provide the Secretary a surety bond (or comparable surety bond under state law as
required of government-operated suppliers) by October 2, 2009, as required by statute
and regulation. Act § 1834(a)(16), (a)(20)(F)(i); 42 C.F.R. § 424.57(c)(22), (26), (d).
Indeed, Petitioner states that it “was not aware of the existence of either of these new
requirements for enrollment as a DMEPOS supplier before October 9, 2009” the date of
the revocation letter, and that it was thus “unable to provide evidence of its compliance”
with the two requirements. P. Resp. at 3.

When a supplier “is found not to meet” the supplier standards, “CMS will revoke” its
billing privileges, 42 C.F.R. § 424.57(e), as redesignated, and “failure to comply with
even one supplier standard is a sufficient basis for revoking a supplier’s billing
privileges,” 18661CPayday.com, L.L.C., DAB No. 22839, at 13 (2009). CMS argues it
was therefore authorized to revoke Petitioner’s billing privileges here.

Petitioner contends that the revocation should be reversed nevertheless. Petitioner argues
that it is exempt from the surety bond requirement because it is a government-operated
supplier, and further that its status as a government-owned and operated, dually-licensed
skilled nursing facility and acute care hospital supplying DMEPOS only to its patients in
itself assures that the purposes of the accreditation and surety bond requirements are met.

Petitioner also argues that CMS failed to inform Petitioner of the two requirements in
time to meet the deadlines for compliance, as Petitioner says CMS was obliged to do, and
is estopped from revoking Petitioner’s billing privileges because after the deadline, CMS
and NSC representatives told Petitioner that it was exempt from the surety bond
requirement. Petitioner argues that, at a minimum, summary disposition is not
appropriate because it has raised disputed issues of material fact over whether CMS
provided notice of the requirements before the deadline for compliance and incorrect
information after the revocation.

As explained below, none of these arguments provide any basis for reversing the
revocation. Moreover, while Petitioner raises disputes of fact and seeks to cross examine
CMS’s only witness, none of the facts Petitioner seeks to establish are material to the
issue before me, i.e. whether CMS had legal grounds to revoke Petitioner’s billing
privileges. Thus, summary judgment in CMS’s favor is appropriate.

2. Petitioner was neither exempt from the two requirements nor excused from
compliance by virtue of the nature of its business or its state licensure.

Petitioner argues that it should be “deemed to be in compliance with the Accreditation
Requirement because its state license combined with its status as a government-owned,
certified Medicare and MediCal provider ensures compliance with the DMEPOS quality
standards” and that it “is fundamentally in compliance with the Surety Bond requirement
because it poses no threat whatsoever of defrauding the Medicare system by failing to
pay its obligations.” HR at 4. Petitioner similarly argues that it should be held “exempt
from the Accreditation and Surety bond requirements under a reasonable interpretation of
the regulations” because it meets the purposes for which those rules were promulgated.

P. Resp. at 8.

These arguments must fail, given Petitioner’s undisputed failure to have timely complied
with the actual requirements of the two supplier standards. The essence of Petitioner’s
stance is that, notwithstanding the explicit requirements of the regulations, the
government should be obliged to accept Petitioner’s view that it can somehow be trusted
to achieve the same ends which the regulations were designed to fulfill simply because it
is state-owned and licensed. My role here, however, is to apply the law and regulations
as written and determine whether undisputed facts demonstrate that CMS had a legal
basis for the revocation. I have no authority to render an opinion over whether Petitioner
managed to achieve some or all of the goals underlying the supplier standards and CMS’s
quality standards, notwithstanding Petitioner’s undisputed failure to comply with the
specific requirements of the two supplier standards at issue.

Regarding the accreditation requirement, Petitioner reports that it submitted to NSC, as
evidence of its compliance, its state license, which Petitioner says “is only issued after an
extensive survey that ensures Laguna Honda is in compliance with participation
requirements ....” HR at 3-4. Petitioner acknowledges, however, that its state license
“is not strictly an accreditation by one of the ten approved national accreditation
organizations.” Jd. Petitioner offers no basis to conclude that the state licensing survey
covers the same requirements as Medicare demands of an accreditation organization.

The regulators might, perhaps, have chosen to include state surveys of state-owned
facilities as equivalent to the approved accreditation organizations, but they did not do so.
At best, Petitioner suggests that it would not be unreasonable to read such an extension
into the regulations. That suggestion does not suffice to overcome CMS’s reliance on the
plain language of the regulation. Petitioner has thus offered no basis for me to find
unreasonable CMS’s interpretation of the regulations as requiring compliance with their
explicit provisions. This is particularly so in light of the fact that the drafters plainly
contemplated government-owned suppliers (carving a specific exception for them in
7

relation to surety bonds as discussed next) and yet did not include any exception for
government-owned, state-licensed facilities from the accreditation requirement.

Petitioner also asserts that, as a government-owned supplier providing durable medical
equipment “only incident to its operation as one of the nation’s largest skilled nursing
facilities and rehabilitation centers” it “naturally follows” CMS’s DMEPOS quality
standards, which the approved accrediting organizations apply in issuing the accreditation
required by section 424.57(c)(22).* P. Resp. at 9. Petitioner argues that the accreditation
requirement “should be read to exclude” Petitioner because those quality standards,
which CMS has described as “‘basic good business practices,” 71 Fed. Reg. 48,354,
48,393 (Aug. 18, 2006), are aimed at for-profit “businesses that sell DMEPOS” and not
government-owned entities like Petitioner, which, it says, “already must implement the
type of quality standards that the Accreditation Requirement aims to ensure... .” P.
Resp. at 9.

In essence, Petitioner asks me to overlook the requirements of the law and regulations
and excuse its noncompliance, relief not available in this forum. The supplier standard
required Petitioner to both have been accredited by an approved accrediting organization,
and to have submitted evidence of the accreditation by October 1, 2009, neither of which
Petitioner did. I find nowhere in the preamble language Petitioner cites the suggestion
that in the circumstances of this case, the accreditation requirement could be met by
anything other than actual accreditation by one of the approved organizations.
Additionally, the revocation and this appeal concern compliance with the supplier
standards in § 424.57 424.57(c), not the quality standards addressed during the
accreditation process. 75 Fed. Reg. 52,629, 52,634 (Aug. 27, 2010) (“The supplier
standards in § 424.57 are separate from the quality standards which are used by
accrediting organizations.”). I am not empowered to substitute my judgment for that of
one of the approved accrediting organizations that is required to accredit DMEPOS
suppliers, which is essentially what Petitioner asks. None of Petitioner’s arguments
allege any actual error in the finding that Petitioner at the time of the revocation was not
in compliance with the two supplier standards.

Regarding the requirement to provide CMS with a compliant surety bond, Petitioner
argues that Laguna Honda, “because it is a government-owned skilled nursing facility, is
already in compliance with the Surety Bond requirement.” HR at 4. Petitioner cites the
preamble to the final rule implementing the surety bond requirement in the supplier
standards, where CMS explained that the basis for the exception to the surety bond

> CMS issued the DMEPOS quality standards in October 2008, pursuant to section
1834(a)(20) of the Act, which requires the Secretary to “establish and implement quality
standards for suppliers of items and services” described in the law, “to be applied by
recognized independent accreditation organizations.”
(www.cms.gov/MedicareProviderSupEnroll/Downloads/DMEPOSAccreditation
StandardsCMB. pdf, accessed Oct. 15, 2010.)

8

requirement for government-operated suppliers is that it is “unlikely that these DMEPOS
suppliers will be unable to pay their Medicare debts” and that such suppliers “by their
public nature, furnish a comparable or greater guarantee of payment than would be
afforded us by a surety bond issued by a private surety.” 74 Fed. Reg. 166, 167-68 (Jan.
2, 2009). The preamble, however, does not suggest any blanket exception for
government-operated suppliers. It instead makes clear that such suppliers would have to
qualify for the exception by providing CMS “with a comparable surety bond required
under State law,” and that a “government-operated supplier that did not qualify for an
exception would have to submit a surety bond.” Jd. at 167. Here, Petitioner cites only its
status as a government-owned and operated supplier and does not suggest that any bond
required under state law exists that affords CMS with protection comparable to that
which private suppliers must provide through a surety bond.* Thus, there is no basis to
conclude that Petitioner qualified for the exception for government-operated suppliers.

3. Petitioner’s lack of specific notice of the supplier standards and the
deadlines for compliance does not excuse its noncompliance.

Petitioner argues that CMS and NSC should not have revoked Petitioner’s billing
privileges because they were obligated but failed to have provided Petitioner with notice
of the accreditation and surety bond requirements prior to October 1, 2009, to allow it to
complete “the time-consuming accreditation process and purchase a surety bond.” P.
Resp. at 5. Petitioner argues that CMS “clearly recognized the need to inform suppliers
of the new regulations in advance of their implementation date,” /d., and cites as
evidence language in a CMS update to its Medicare Program Integrity Manual (PIM)
instructing NSC to take steps to notify suppliers of the surety bond requirement. The
update states:

The NSC shall conduct outreach to the DMEPOS community regarding the
new surety bond requirements. The NSC shall notify DMEPOS suppliers
about the requirements: (1) through listserv announcements, (2) via
announcements and presentations attended by the NSC with interested
organizations, and (3) by posting general information on the surety bond
requirement on the NSC Web site. Educational material shall be developed
and released no later than April 20, 2009.

* The reconsideration decision discusses why “a letter from the City and Council of San
Francisco regarding other insurance coverages for the facility” that Petitioner submitted
was “not comparable to a surety bond” and “does not satisfy the NSC requirements for an
acceptable surety bond for DMEPOS suppliers” as required by the supplier standard.
CMS Ex. 6, at 2. On appeal, Petitioner does not address this conclusion of the hearing
officer and does not assert that it has “provided CMS with a comparable surety bond
under State law” as required for the exception to apply. 42 C.F.R. § 424.57(d)(15).
9

P. Ex. 4, at 12 (CMS Pub. 100-08, Medicare Program Integrity, Trans. 287 (Mar. 27,
2009), www.cms.gov/Transmittals/Downloads/R287PL pdf, accessed Oct. 15, 2010).
Petitioner asserts that it “was never notified of either requirement through any listserv
announcement or other announcement by NSC” and notes that CMS in its motion for
summary disposition does not dispute that Petitioner was entitled to notice of the two
requirements before October 1, 2009. P. Resp. at 5-6. Petitioner disputes the proffered
testimony of CMS’s witness, Tanya Mattingly, an employee of NSC’s parent company
Palmetto GBA, that a letter was sent to Petitioner six weeks prior to the date of
compliance. Petitioner notes that the letter is a form letter addressed to “Supplier,”
denies having received a copy of the letter, and states that CMS has submitted no
evidence that Petitioner actually received it. CMS Ex. 2, at 1-3.

For the purpose of ruling on CMS’s motion for summary disposition, I resolve in
Petitioner’s favor any dispute over the factual issue of notice and assume that neither
CMS nor NSC provided specific, advance notice of the two requirements to Petitioner
individually. The failure to provide such notice, however, did not relieve Petitioner of
the requirement to attain timely compliance, notwithstanding any obligation that CMS
may have imposed on its contractor to notify suppliers of the surety bond requirements.
This is because two requirements were imposed by statute and duly promulgated
regulations, of which participating suppliers are presumed to have notice. See, e.g.,
Waterfront Terrace, Inc., DAB No. 2320, at 7 (2010) (provider of Medicare services
should be expected to possess at least a rudimentary understanding of program rules and
terminology), citing Heckler v. Community Health Servs. of Crawford County, 467 U.S.
51, 63, 64 (1984) (participant in the Medicare program had “duty to familiarize itself with
the legal requirements” for cost reimbursement); Thomas M. Horras and Christine
Richards, DAB No. 2015, at 34 (2006) (officer and principal of provider had
responsibility to be aware of and adhere to applicable law and regulations), aff'd Horras
v. Leavitt, 495 F.3d 894 (8 Cir. 2007).°

Additionally, CMS’s failure to have notified Petitioner individually does not empower
me to hold CMS estopped from enforcing the two requirements. As the Board and the
ALJs have repeatedly observed, estoppel against the federal government, if available at
all, is presumably unavailable absent “affirmative misconduct,” such as fraud. See, e.g.,
Pacific Islander Council of Leaders, DAB No. 2091, at 12 (2007); Office of Pers. Mgmt.
v. Richmond, 496 U.S. 414, 421 (1990). No such misconduct has been established here,

> CMS cited 42 C.F.R. § 41 1.406(e)(1) and (2) for the proposition that “Petitioner is
expected to know the content of CMS notices, including manual issuances, bulletins, or
other written guidelines or directives from Intermediaries, Carriers, or set forth in the
Federal Register.” CMS Reply at 2. CMS did not show that this regulation, titled
“Criteria for determining that a provider, practitioner, or supplier knew that services were
excluded from coverage as custodial care or as not reasonable and necessary,” is
applicable here.
10

and such a showing would not in any event authorize me to refuse to apply regulations
that by their plain language clearly authorized or required CMS to revoke Petitioner’s
billing privileges.

The existence of legal requirements for accreditation and surety bonds is not so novel as
Petitioner suggests. The Act’s requirement that suppliers submit evidence of their
accreditation by October 1, 2009 was imposed by a statute that became law on July 15,
2008. Medicare Improvements for Patients and Providers Act of 2008, Pub. L. No.
110-275, § 154(b)(1)(ii), (e); 122 Stat. 2564, 2568 2596. Even before enactment of that
law, the Act has, since December 8, 2003, required the Secretary to “establish and
implement quality standards for suppliers” to be applied “by recognized independent
accreditation organizations” and with which suppliers “shall be required to comply” in
order to receive Medicare reimbursement. Act § 1834(a)(20), Medicare Prescription
Drug, Improvement, and Modernization Act of 2003 (MMA), Pub. L. No. 108-173,

§ 302(a)(1). Pursuant to that law, CMS on August 18, 2006 published current supplier
standard 22, effective October 2, 2006, requiring that all DMEPOS suppliers “must be
accredited by a CMS-approved accreditation organization in order to receive and retain a
supplier billing number.” 71 Fed. Reg. at 48,409.

Moreover, while the current specific surety bond requirements in the supplier standards
were published January 2, 2009 (74 Fed. Reg. at 198), the rule was proposed on August
1, 2007 (72 Fed. Reg. 42,001, 42,009), and the Act provision requiring a surety bond had
been in place since August 5, 1997.° Pub. L. No. 105-33, § 4312(a), 111 Stat. 251, 386,
787.

Thus, I find puzzling Petitioner’s professed total ignorance of the existence of either of
these requirements, especially given Petitioner’s claimed status as a “one of the nation’s
largest skilled nursing facilities and rehabilitation centers.” HR at 3. I question the claim
that Petitioner could function at the level it describes and yet be totally unaware of the
existence of laws and regulations setting the conditions of its participation in the
Medicare program as a DMEPOS supplier. I can not overlook Petitioner’s failure to
apprize itself of and comply with federal laws and regulations governing its conduct as a
DMEPOS supplier claiming Medicare funds.

® CMS did not issue an earlier final rule to implement the surety bond requirement
because, as CMS explained in the preamble to the January 2, 2009 rule, the MMA in
2003 “prohibit[ed] the Secretary from finalizing a proposed rule related to Title 18 that
was published more than 3 years earlier except under exceptional circumstances.” 74
Fed. Reg. at 166-67.
11

4. I have no authority to find CMS estopped from applying the clear
requirements of the law and regulations, which are binding on the parties

and on this forum.

Petitioner further argues that CMS is estopped from revoking Petitioner’s billing
privileges for failure to timely comply with the surety bond requirement because
representatives of CMS and NSC told Petitioner, in response to its inquiries after
receiving the revocation notice, that it was exempt as a government supplier from the
surety bond requirement. Petitioner submitted a declaration of Diana Guevara, its
Director of Patient Financial Services, stating that she “spoke by telephone with Mark
Majestic, a representative of [NSC], who orally informed me that Laguna Honda was
exempt from the surety bond requirement due to its status as a government-owned
supplier.” P. Ex. 3, at 2. Petitioner also submitted e-mail dated November 10, 2009,
from Merle A. Corpuz, a CMS Health Insurance specialist from the CMS Division of
Financial Management, Fee for Service Operations, Program Protection Brand, stating
that “‘as a government-owned DMEPOS supplier, LH is exempt from obtaining a surety
bond.” Jd. at 7. CMS does not dispute that the CMS and NSC representatives provided
this advice as alleged; instead, CMS argues that “this CMS employee was not authorized
to speak on behalf of CMS concerning the issue affecting Petitioner’s DMEPOS supplier
status or this case.” CMS Br. at 8

As discussed above, federal courts and the Board have consistently held that the doctrine
of estoppel is not available against the federal government, absent a showing of
affirmative misconduct, and Petitioner has not demonstrated that incorrect understandings
of regulatory requirements apparently shared by CMS or contractor employees rises to
the level of affirmative misconduct. See, e.g., Huron Potawatomi, Inc., DAB No. 1889,
at 5 (2003) (allegation that incorrect advice was provided not evidence of affirmative
misconduct).

Additionally, even if I could hold CMS estopped, I would not be able to do so here, given
that Petitioner clearly did not rely on the erroneous advice in failing to meet the deadlines
for compliance with the two supplier standards. Petitioner admits it was unaware of the
two requirements prior to October 9, 2009, the date of the revocation notice, only after
which was the incorrect advice given that it was exempt from the surety bond
requirement as a government-owned supplier.” The Board has noted that “[c]ertainly

7 Petitioner submitted what appears to be a CMS web page with no date or URL visible,
listing without qualification “Government-owned suppliers” as among “DMEPOS
suppliers exempt from the bonding requirement” with no qualifying language. P. Ex. 1,
at 9. A current version of this web page, last modified August 9, 2010, is worded
differently and describes those suppliers as “Government-owned suppliers that have
provided CMS with a comparable surety bond under state law” which “shall state that

CMS is an obligee and cover obligations concerning claims... .”
(Continued. . .)
12

estoppel is unavailable where the party fails to show even the traditional elements of
estoppel, such as reasonable reliance.” Family Health Servs. of Darke County, Inc., DAB
No. 2269, at 19 (2009), citing Heckler, 467 U.S. at 60 (fiscal intermediary gave provider
incorrect advice but provider failed to show reasonable reliance). I am “bound by
applicable laws and regulations” /866/CPayday.com, L.L.C., DAB No. 2289, at 14.
Petitioner also points to no source of authority for me to waive the compliance
requirement or grant an exemption on equitable grounds.

Finally, even if I could Petitioner exempt from the surety bond requirement based on the
provision of incorrect information, Petitioner’s admitted failure to have complied with the
accreditation requirement provides sufficient legal grounds for CMS to revoke its billing
privileges.

I do not premise my rejection of Petitioner’s argument on CMS’s suggestion that
suppliers making program-related inquiries to CMS should assume that CMS Health
Insurance Specialists are not authorized to speak on behalf of or otherwise represent
CMS in its administration of the Medicare program. A narrower claim that such officials
are not authorized to alter CMS policy or make pronouncements binding on the agency
that are inconsistent with agency interpretations or policy might be well-founded. I note,
however, that CMS itself relied on the declaration of a Palmetto employee as support for
CMS’s position in this contested proceeding. Given that CMS does not challenge either
the e-mail from its employee stating that Petitioner was exempt from the surety bond
requirement or the declaration from Petitioner’s Director of Patient Financial Services
stating that she received similar information from NSC’s Mr. Majestic, I find unhelpful to
my resolution of this appeal CMS’s characterization of Petitioner assertions in this regard
as “disingenuous.” CMS Br. at 7. In any case, my conclusion is simply that Petitioner
has identified no material fact in dispute and that CMS’s action is authorized as a matter
of law.

(Continued. . .)
(www.cms.gov/MedicareProviderSupEnroll/05_DMEPOS%20Surety%20Bond.asp,
accessed Oct. 15, 2000). CMS did not question the validity of the undated page that
Petitioner submitted. Petitioner, however, made no claim that it reviewed or relied on the
web page at any time prior to the October 2, 2009 deadline for providing a surety bond.
13

IV. Conclusion

The undisputed facts demonstrate that Petitioner was not in compliance with two supplier
standards and entitle CMS to summary disposition as a matter of law. I therefore grant
summary judgment in favor of CMS and sustain the revocation of Petitioner’s billing
privileges.

/s/
Leslie A. Sussan
Board Member

